   Fill in this information to identify the case:

 Debtor 1       John E. Dykema
 Debtor 2        Tammy D. Dykema
                                EASTERN DISTRICT OF WISCONSIN
United States Bankruptcy Court for the:

 Case Number     18-27040




Official Form 4100R
Response to Notice of Final Cure                                                                                                 10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

 Part 1:     Mortgage Information

 Name of creditor:                                                              Court claim no. (if known):     2
                        U.S. Bank Trust National Association, as Trustee
                        of Bungalow Series F Trust

 Last 4 digits of any number you use to
 identify the debtor’s account:                     6442

 Property address:          3738 Schmidt Road
                            De Pere, WI 54115


Part 2:      Prepetition Default Payments

 Check one

  X Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
      on the creditor’s claim.
      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
      on the creditor’s claim. Creditor asserts that the total prepetition amount remaining as of the date of this
      response is: $

Part 3:      Postpetition Mortgage Payments

 Check one:

       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
      the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

      The next postpetition payment from the debtor(s) is due on:
                                                                               MM / DD / YYYY

   X Creditor states that the debtor(s) are not current with all postpetition payments consistent with § 1322(b)(5) of
      of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

      Creditor asserts that the total amount remaining unpaid as of the date of this response is:
      a. Total postpetition ongoing payments due                                                          (a)       $26,446.67
      b. Total fees, charges, expenses, escrow, and costs outstanding.                                    (b)       $1,031.00
      c. Total. Add lines                                                                                 (c)       $27,477.67


      Creditor asserts that the debtor(s) are contractually obligated for
      the postpetition payment(s) that first became                            12/01/2019
      due on:                                                                  MM / DD / YYYY




Official Form 4100R                                 Response to Notice of Final Cure Payment                                     page 1

                             Case 18-27040-beh               Doc 78         Filed 04/15/21             Page 1 of 5
Debtor:John E. Dykema                                                             Case Number (if known) _18-27040


Part 4:        Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
      •       all payments received;
      •       all fees , costs, escrow, and expenses assessed to the mortgage; and
      •       all amounts the creditor contends remain unpaid.

Part 5         Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.

  Check the appropriate box.

          I am the creditor.
  X I am the creditor’s authorized agent.

  I declare under penalty of perjury that the information provided in this claim is true and correct to the best
  of my knowledge, information, and reasonable belief.




             x       /s/ Michael Dimand                                                    Date      4/15/2021



 Print:             Michael Dimand                                                         Title   Attorney for the Creditor
                   First Name               Middle Name           Last Name




 Company           Marinosci Law Group, P.C.


 Address           134 N. LaSalle Street Suite 1440
                   Number              Street

                    Chicago Illinois 60602
                   City                                   State               ZIP Code




 Contact phone     312-940-8580                                                            Email   BKinquiries@mlg-defaultlaw.com




Official Form 4100R                                   Response to Notice of Final Cure Payment                                      page 2

                                Case 18-27040-beh                    Doc 78         Filed 04/15/21        Page 2 of 5
                                   CERTIFICATE OF SERVICE

       I, hereby certify that a true and correct copy of the foregoing document was served on the
Debtor via United States Mail at the address listed on PACER, and to the Debtor’s attorney, the Chapter
13 Trustee, the U.S. Trustee, and all parties requesting notice via CM/ECF on April 15, 2021.

John E. Dykema
3738 Schmidt Road
De Pere, WI 54115

Tammy D. Dykema
3738 Schmidt Road
De Pere, WI 54115

                                                   Marinosci Law Group, P.C.
                                                   /s/Michael Dimand
                                                   Email: BKinquiries@mlg-defaultlaw.com
                                                   ATTORNEYS FOR CREDITOR




                 Case 18-27040-beh        Doc 78     Filed 04/15/21     Page 3 of 5
                                                                                                               Payment Changes
                                                                      Date                     P&I                Escrow       Total              Notice Filed
                                                                             8/1/2018                $1,246.90        $266.51        $1,513.41    Filed w/POC
                                                                             9/1/2019                $1,246.90        $289.45        $1,536.35    NOPC
                                                                             9/1/2020                $1,246.90        $330.54        $1,577.44    NOPC
                                                                                                                       $0.00                      NOPC
                                                                                                                       $0.00
                                                                                                                       $0.00
                   Loan Information
Loan #
Borrower               Dykema
BK Case #              18-27040
Date Filed             7/20/2018
First Post Petition
Due Date               8/1/2018
POC Covers             5/1/16-7/1/18

        Date                  Amount Rcvd     Post Pet Due Date        Contractual Due Date          Amt Due       Over/Short     Suspense Credit   Suspense Debit Suspense Balance  POC Arrears Credit   POC Debit        POC Suspense Balance POC Paid to Date    Comments
          8/28/2018            $1,620.00           8/1/2018                  5/1/2016                $1,513.41         $106.59              $106.59                          $106.59                                                       $0.00            $0.00
          9/25/2018            $1,620.00           9/1/2018                  6/1/2016                $1,513.41         $106.59              $106.59                          $213.18                                                       $0.00            $0.00
          9/27/2018                         NSF REVERSAL (9/1/18)            (6/1/16)                                     $0.00                            $106.59           $106.59                                                       $0.00            $0.00
         10/10/2018            $1,575.00           9/1/2018                  6/1/2016                $1,513.41           $61.59              $61.59                          $168.18                                                       $0.00            $0.00
          11/2/2018            $1,575.00          10/1/2018                  7/1/2016                $1,513.41           $61.59              $61.59                          $229.77                                                       $0.00            $0.00
          12/4/2018            $1,550.00          11/1/2018                  8/1/2016                $1,513.41           $36.59              $36.59                          $266.36                                                       $0.00            $0.00
          1/16/2019            $1,550.00          12/1/2018                  9/1/2016                $1,513.41           $36.59              $36.59                          $302.95                                                       $0.00            $0.00
           2/1/2019            $1,550.00           1/1/2019                 10/1/2016                $1,513.41           $36.59              $36.59                          $339.54                                                       $0.00            $0.00
           3/6/2019            $1,600.00           2/1/2019                 11/1/2016                $1,513.41           $86.59              $86.59                          $426.13                                                       $0.00            $0.00
           5/3/2019            $1,600.00           3/1/2019                 12/1/2016                $1,513.41           $86.59              $86.59                          $512.72                                                       $0.00            $0.00
          6/11/2019            $1,600.00           4/1/2019                  1/1/2017                $1,513.41           $86.59              $86.59                          $599.31                                                       $0.00            $0.00
          7/15/2019            $1,700.00           5/1/2019                  2/1/2017                $1,513.41         $186.59              $186.59                          $785.90                                                       $0.00            $0.00
          8/12/2019            $1,700.00           6/1/2019                  3/1/2017                $1,513.41         $186.59              $186.59                          $972.49                                                       $0.00            $0.00
          9/16/2019            $1,650.00           7/1/2019                  4/1/2017                $1,513.41         $136.59              $136.59                        $1,109.08                                                       $0.00            $0.00
         11/19/2019            $1,600.00           8/1/2019                  5/1/2017                $1,513.41           $86.59              $86.59                        $1,195.67                                                       $0.00            $0.00
         12/13/2019            $1,600.00           9/1/2019                  6/1/2017                $1,536.35           $63.65              $63.65                        $1,259.32                                                       $0.00            $0.00
          2/10/2020            $1,650.00          10/1/2019                  7/1/2017                $1,536.35         $113.65              $113.65                        $1,372.97                                                       $0.00            $0.00
          2/21/2020                            Trustee Payment                                                            $0.00                                            $1,372.97          $6,500.00                                $6,500.00       $6,500.00
          2/21/2020                          PRE-Petition Applied             8/1/2017                                    $0.00                                            $1,372.97                           $1,556.25               $4,943.75       $6,500.00
          2/21/2020                          PRE-Petition Applied             9/1/2017                                    $0.00                                            $1,372.97                           $1,556.25               $3,387.50       $6,500.00
          2/24/2020            $1,501.15          11/1/2019                  10/1/2017               $1,536.35          -$35.20                             $35.20         $1,337.77                                                   $3,387.50       $6,500.00
          3/13/2020            $1,750.00          12/1/2019                  11/1/2017               $1,536.35         $213.65              $213.65                        $1,551.42                                                   $3,387.50       $6,500.00
          3/13/2020                                1/1/2020                  11/1/2017               $1,536.35       -$1,536.35                          $1,536.35            $15.07                                                   $3,387.50       $6,500.00
          3/24/2020             $1,700.00          2/1/2020                  12/1/2017               $1,536.35         $163.65              $163.65                          $178.72                                                   $3,387.50       $6,500.00
          3/25/2020                            Trustee Payment                                                            $0.00                                              $178.72            $325.00                                $3,712.50       $6,825.00
           4/3/2020             $1,750.00          3/1/2020                  1/1/2018                $1,536.35         $213.65              $213.65                          $392.37                                                   $3,712.50       $6,825.00
          4/24/2020                            Trustee Payment                                                            $0.00                                              $392.37            $325.00                                $4,037.50       $7,150.00
          5/22/2020                            Trustee Payment                                                            $0.00                                              $392.37            $325.00                                $4,362.50       $7,475.00
           6/1/2020             $1,750.00          4/1/2020                  2/1/2018                $1,536.35         $213.65              $213.65                          $606.02                                                   $4,362.50       $7,475.00
          6/26/2020             $1,650.00          5/1/2020                  3/1/2018                $1,536.35         $113.65              $113.65                          $719.67                                                   $4,362.50       $7,475.00
          7/24/2020                            Trustee Payment                                                            $0.00                                              $719.67            $452.70                                $4,815.20       $7,927.70
          7/24/2020                          PRE-Petition Applied            4/1/2018                                     $0.00                                              $719.67                           $1,513.41               $3,301.79       $7,927.70
          8/12/2020                            Trustee Payment                                                            $0.00                                              $719.67            $522.00                                $3,823.79       $8,449.70
          8/26/2020             $1,650.00          6/1/2020                   5/1/2018               $1,536.35         $113.65              $113.65                          $833.32                                                   $3,823.79       $8,449.70
          9/10/2020             $1,600.00          7/1/2020                   6/1/2018               $1,536.35           $63.65              $63.65                          $896.97                                                   $3,823.79       $8,449.70
          9/30/2020             $1,600.00          8/1/2020                   7/1/2018               $1,536.35           $63.65              $63.65                          $960.62                                                   $3,823.79       $8,449.70
          11/2/2020             $1,600.00          9/1/2020                   8/1/2018               $1,577.44           $22.56              $22.56                          $983.18                                                   $3,823.79       $8,449.70
          12/7/2020             $1,600.00         10/1/2020                   9/1/2018               $1,577.44           $22.56              $22.56                        $1,005.74                                                   $3,823.79       $8,449.70
           1/5/2021             $1,600.00         11/1/2020                  10/1/2018               $1,577.44           $22.56              $22.56                        $1,028.30                                                   $3,823.79       $8,449.70
           2/3/2021             $1,600.00         12/1/2021                  11/1/2018               $1,577.44           $22.56              $22.56                        $1,050.86                                                   $3,823.79       $8,449.70
           3/1/2021             $1,650.00                                                                             $1,650.00           $1,650.00                        $2,700.86                                                   $3,823.79       $8,449.70
           3/3/2021             $1,650.00                                                                             $1,650.00           $1,650.00                        $4,350.86                                                   $3,823.79       $8,449.70
                                             APO entered 3/5/21 covering 1/1/21-2/1/21 IAO
                                            $4,113.32. Arrears added to Plan. Regular resume
                                                                 3/1/21.                                                  $0.00                                            $3,300.00                                                   $3,823.79        $8,449.70
           3/5/2021                                 3/1/2021                  12/1/2018              $1,577.44       -$1,577.44                          $1,577.44         $1,722.56                                                   $3,823.79        $8,449.70
           3/5/2021                                 4/1/2021                   1/1/2019              $1,577.44       -$1,577.44                          $1,577.44          $145.12                                                    $3,823.79        $8,449.70
          3/30/2021                             Trustee Payment                                                           $0.00                                             $145.12          $11,050.00                               $14,873.79       $19,499.70
          3/30/2021                           PRE-Petition Applied             2/1/2019                                   $0.00                                              $145.12                           $1,513.41              $13,360.38       $19,499.70
          3/30/2021                           PRE-Petition Applied             3/1/2019                                   $0.00                                              $145.12                           $1,513.41              $11,846.97       $19,499.70
          3/30/2021                           PRE-Petition Applied             4/1/2019                                   $0.00                                              $145.12                           $1,513.41              $10,333.56       $19,499.70
          3/30/2021                           PRE-Petition Applied             5/1/2019                                   $0.00                                              $145.12                           $1,513.41               $8,820.15       $19,499.70
          3/30/2021                           PRE-Petition Applied             6/1/2019                                   $0.00                                              $145.12                           $1,513.41               $7,306.74       $19,499.70
          3/30/2021                           PRE-Petition Applied             7/1/2019                                   $0.00                                              $145.12                           $1,513.41               $5,793.33       $19,499.70
          3/30/2021                           PRE-Petition Applied             8/1/2019                                   $0.00                                              $145.12                           $1,513.41               $4,279.92       $19,499.70
          3/30/2021                           PRE-Petition Applied             9/1/2019                                   $0.00                                              $145.12                           $1,536.35               $2,743.57       $19,499.70




                                                                          Case 18-27040-beh                                       Doc 78            Filed 04/15/21                         Page 4 of 5
4/2/2021   $1,725.00        5/1/2021           10/1/2019   $1,577.44   $147.56       $147.56              $292.68                        $2,743.57   $19,499.70
4/2/2021               PRE-Petition Applied    11/1/2019                 $0.00                            $292.68            $1,536.35   $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70
                                                                         $0.00                            $292.68                        $1,207.22   $19,499.70




                                              Case 18-27040-beh                  Doc 78        Filed 04/15/21       Page 5 of 5
